Wheeler, C. J.
The record contains no sufficient statement of facts, nor is the question which the appeal seeks to have adjudicated otherwise presented by the record in such a manner as to warrant a decision upon it. What purports to be a statement of facts contains a mere reference to certain papers and orders, but without any circumstance of identity to enable this court to be *20advised that those copied in the record are the same which were before the court on the trial. To recognize this mere reference' to papers and orders, without indicating with more certainty what was intended- as a statement of facts, would be to sanction quite too loose a practice. It is the province of the statement of facts-to bring before the court, clearly and unmistakably, the evidence upon the trial. If reference is made to other parts of the record for any portion of the evidence, it should certainly appear what was intended by the reference. The bill of exceptions is obnoxious to the same objection. It deals in general expressions, without indicating what was the point decided, or the exception sustained. It appears from the decree of the court that all the exceptions to the report of the auditor were not sustained, and is left by the bill of exceptions to inference as to what exceptions were intended. Besides, the report of the auditor, was evidence and not pleading, and without all the evidence jvas before us we can not undertake-to decide whether the court ruled correctly upon the exceptions. Because there is no question presented by the record in a manner to require us to revise the rulings of the court, the judgment is-affirmed.
Judgment affirmed,